EXHIBIT 10.52

 

EMPLOYMENT AGREEMENT

Employment Agreement (the “Agreement”), dated as of January 10, 2014 (the
“Effective Date”), by and between Vornado Realty Trust, a Maryland real estate
investment trust, with its principal offices at 888 Seventh Avenue, New York,
New York 10106 (the “Company”) and Michael J. Franco (“Executive”). 

Recitals

A.                  The Company and the Executive are parties to an Employment
Agreement, dated September 24, 2010 (the “Existing Employment Agreement”). 

B.                 The Company and Executive desire to replace the Existing
Employment Agreement in its entirety and set forth the terms upon which the
Executive will continue his employment with the Company or its affiliates;

NOW, THEREFORE,  in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree to replace the Existing Employment
Agreement with this Agreement and further agree as follows:

Agreement

1.                  Employment.  The Company hereby agrees to employ Executive
as Executive Vice President and Co-Head of Acquisitions and Capital Markets, and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.

2.                  Term.  The period of employment of Executive by the Company
hereunder (the “Employment Period”) will commence on the Effective Date and
shall continue through the fourth anniversary of the Effective Date; provided
that, commencing on such fourth anniversary, and on each anniversary thereafter,
the Employment Period will automatically be extended for one additional year
unless either party gives written notice not to extend this Agreement prior to
120 days before such four-year or one-year anniversary.  The Employment Period
may be sooner terminated by either party in accordance with Section 6 of this
Agreement. 

3.                  Position and Duties.  During the Employment Period,
Executive will serve as Executive Vice President and Co-Head of Acquisitions and
Capital Markets (or such other position as the parties may agree), and will
report solely and directly to the Chief Executive Officer or Chairman of the
Company.  Executive will have those powers and duties normally associated with
the position of Executive Vice President and Co-Head of Acquisitions and Capital
Markets and such other powers and duties as may be prescribed by the Chief
Executive Officer, Chairman or the Board of Trustees of the Company, provided
that such other powers and duties are consistent with Executive’s position as
Executive Vice President and Co-Head of Acquisitions and Capital Markets of the
Company.  In such capacity, acquisitions personnel located in the New York City
office of the Company (other, to the extent applicable, than any current Company
employee with the current title of Executive Vice President or higher) will
report directly to Executive (if applicable, jointly with reporting obligations
to other division heads or Co-Heads).  Executive will devote substantially all
of his working time, attention and energies during normal business hours (other
than absences due to illness or vacation) to the performance of his duties for
the Company.  Without the consent of the Company, during the Employment Period,
Executive will not serve on the board of directors or any similar governing body
of any for-profit entity.  Notwithstanding the above, Executive will be
permitted, to the extent such activities do not substantially interfere with the
performance by Executive of his

--------------------------------------------------------------------------------

 
 

 

duties and responsibilities hereunder or violate Section 10(a), (b) or (c) of
this Agreement, to (i) manage Executive’s personal, financial and legal affairs,
and (ii) serve on civic or charitable boards or committees (it being expressly
understood and agreed that Executive’s continuing to serve on any such board
and/or committees on which Executive is serving, or with which Executive is
otherwise associated, as of the Effective Date (each of which has been disclosed
to the Company prior to the execution of this Agreement), will be deemed not to
interfere with the performance by Executive of his duties and responsibilities
under this Agreement).

4.                  Place of Performance. The principal place of employment of
Executive will be at the Company’s principal executive offices in New York, New
York.

5.                  Compensation and Related Matters. 

(a)                Base Salary.  During the Employment Period the Company will
pay Executive a base salary at the rate of not less than $1,000,000 per year
(“Base Salary”).  Executive’s Base Salary will be paid in approximately equal
installments in accordance with the Company’s customary payroll practices.  If
Executive’s Base Salary is increased by the Company, such increased Base Salary
will then constitute the Base Salary for all purposes of this Agreement. 

(b)               Annual Bonus.  During the Employment Period, Executive will be
entitled to receive an annual bonus (payable in cash and/or equity of the
Company) on the same basis as other senior executives commensurate with his
position with the Company to be determined in the discretion of the Company. 
The target for the value of the annual bonus will be no less than $1,500,000
(but, such bonus will be at the discretion of the Company).

(c)                Annual and Long-Term Incentive Awards.  During the Employment
Period, Executive will be eligible to participate in the Company’s annual and
long-term incentive compensation plans on the same basis as other senior
executives commensurate with his position with the Company to be determined in
the discretion of the Company.   

(d)               Welfare, Pension and Incentive Benefit Plans.  During the
Employment Period, Executive will be entitled to participate in such employee
pension and welfare benefit plans and programs of the Company as are made
available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, health, medical, dental, long-term disability and
life insurance plans. 

(e)                Expenses.  The Company will promptly reimburse Executive for
all reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.

(f)                Vacation.  Executive will be entitled to four weeks of
vacation annually.

(g)               Car Allowance.  The Company will pay to Executive a car
allowance equal to $1,000 per month.

(h)               Equity Grant.  In connection with the extension of Executive’s
employment with the Company, Executive will be entitled to a grant of restricted
units of

2

 

--------------------------------------------------------------------------------

 
 

 

Vornado Realty L.P. having a value equal to $3,000,000 at the date of grant with
such value to be determined in accordance with the Company’s normal valuation
procedures (the “Initial Award”).  The Initial Award will vest ratably over
three years from the date of grant and, as soon as practicable, the Company will
request that the Compensation Committee of the Board of Trustees of the Company
approve the Initial Award.  At the end of such three-year period, the Company
will endeavor to cause the Compensation Committee of the Board of Trustees to
grant to Executive an additional equity award (the “Additional Award”) having a
value equal to $2,000,000 at the date of grant (with such value to be determined
in accordance with the Company’s normal valuation procedures) which Additional
Award will vest at the end of the initial term hereof.  Until the grant of such
Additional Award, at the time of any payment of dividends by the Company, the
Company will pay to the Executive an additional bonus equal to the dividend
equivalent with respect to such award.  In addition, until the grant of such
Additional Award, if the vesting of the Initial Award is accelerated for any
reason, the Company will pay to the Executive an amount equal to $2,000,000 (in
lieu of such Additional Award).  If the Compensation Committee determines not to
grant the Additional Award, the Company will pay to the Executive (in lieu
thereof) an amount in cash, equal to $2,000,000.

6.                  Reasons for Termination.  Executive’s employment hereunder
may be terminated during the Employment Period under the following
circumstances:

(a)                Death.    Executive’s employment hereunder will terminate
upon his death.

(b)               Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform his duties hereunder for an entire period of 180 days, and within 30
days after written Notice of Termination is given after such 180-day period,
Executive shall not have returned to the substantial performance of his duties
on a full-time basis, the Company will have the right to terminate Executive’s
employment hereunder for “Disability”, and such termination in and of itself
shall not be, nor shall it be deemed to be, a breach of this Agreement.

(c)                Cause.  The Company will have the right to terminate
Executive’s employment for Cause, and such termination in and of itself shall
not be, nor shall it be deemed to be, a breach of this Agreement.  For purposes
of this Agreement, the Company will have “Cause” to terminate Executive’s
employment upon Executive’s:

(i)                 conviction of, or plea of guilty or nolo contendere to, a
felony;

(ii)               willful and continued failure to use reasonable best efforts
to substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason) after
demand for substantial performance is delivered by the Company in writing that
specifically identifies the manner in which the Company believes Executive has
not used reasonable best efforts to substantially perform his duties; or

(iii)             willful misconduct (including, but not limited to, a willful
breach of the provisions of Section 10) that is materially economically
injurious to the Company.

3

 

--------------------------------------------------------------------------------

 
 

 

For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company.  Cause
will not exist under paragraph (ii) or (iii) above unless and until the Company
has delivered to Executive a copy of a resolution duly adopted by a majority of
the members of the Board of Trustees of the Company or of the Compensation
Committee or Corporate Governance and Nominating Committee thereof (excluding,
if applicable, Executive for purposes of determining such majority) at a meeting
of the Board or such committee called and held for such purpose (after
reasonable (but in no event less than 30 days) notice to Executive and an
opportunity for Executive, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of the conduct set forth in paragraph (ii) or (iii) and specifying the
particulars thereof in detail.  This Section 6(c) shall not prevent Executive
from challenging in any court of competent jurisdiction the Board’s
determination that Cause exists or that Executive has failed to cure any act (or
failure to act) that purportedly formed the basis for the Board’s determination.

(d)               Good Reason.  Executive may terminate his employment for “Good
Reason” within 60 days after Executive has actual knowledge of the occurrence,
without the written consent of Executive, of one of the following events that
has not been cured within 30 days after written notice thereof has been given by
Executive to the Company (provided that such notice must be given to the Company
within 30 days of the Executive becoming aware of such condition):

(i)                 the assignment to Executive of duties materially and
adversely inconsistent with Executive’s status as Executive Vice President and
Co-Head of Acquisitions and Capital Markets of the Company or a material and
adverse alteration in the nature of Executive’s duties, responsibilities or
authority;

(ii)               a change in reporting responsibilities such that Executive no
longer reports to the Chief Executive Officer or Chairman of the Company;

(iii)             a reduction by the Company in Executive’s Base Salary;

(iv)             the relocation of the Company’s principal executive offices or
Executive’s own office location to a location outside of New York City or
Paramus, New Jersey (if other senior executive officers are relocated to the
Paramus office); or

(v)               the Company’s material breach of any of the provisions of this
Agreement.

Executive’s right to terminate his employment hereunder for Good Reason shall
not be affected by his incapacity due to physical or mental illness.
 Executive’s continued employment during the 60-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

(e)                Without Cause.  The Company will have the right to terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination, and such termination shall not in and of itself be, nor
shall it be deemed to

4

 

--------------------------------------------------------------------------------

 
 

 

be, a breach of this Agreement.  This means that, notwithstanding this
Agreement, Executive’s employment with the Company will be “at will.”

(f)                Without Good Reason.  Executive will have the right to
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination, and such termination shall not in and of itself
be, nor shall it be deemed to be, a breach of this Agreement.

7.                  Termination Procedure.  

(a)                Notice of Termination.  Any termination of Executive’s
employment by the Company or by Executive during the Employment Period (other
than termination pursuant to Section 6(a)) will be communicated by written
Notice of Termination to the other party hereto in accordance with Section 13. 
For purposes of this Agreement, a “Notice of Termination” means a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b)               Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is terminated by his death, the date of his death, (ii)
if Executive’s employment is terminated pursuant to Section 6(b) (Disability),
30 days after Notice of Termination (provided that Executive shall not have
returned to the substantial performance of his duties on a full-time basis
during such 30-day period), and (iii) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within 30 days after the giving of such notice) set forth in such
Notice of Termination.

8.                  Compensation upon Termination.    If Executive suffers or
incurs a Disability as defined in Section 6(b) or his employment terminates
during the Employment Period, the Company shall provide Executive with the
payments and benefits set forth below, all subject to Section 8(e) hereof.
 Executive acknowledges and agrees that the payments set forth in this Section 8
constitute liquidated damages for termination of his employment during the
Employment Period.  Except as may be required by law, rule, regulation, the
requirement of a stock exchange or rating agency or similar requirement or as
may result from shareholder initiative or similar action that applies to other
Senior Executives in addition to Executive, upon termination of Executive, all
equity grants then vested will not be forfeitable.

(a)                Termination for Cause or by Executive without Good Reason.
  If Executive’s employment is terminated by the Company for Cause or by
Executive (other than for Good Reason), the Company’s obligation to Executive
will be limited to:

(i)                 his accrued Base Salary and accrued vacation pay through the
Date of Termination, and any reimbursements due to the Executive pursuant to
Section 5(e) (unless such termination occurred as a result of misappropriation
of funds) and not yet paid, as soon as practicable following the Date of
Termination (“Accrued Benefits”); and

(ii)               any other rights, compensation and/or benefits as may be due
to Executive in accordance with the terms and provisions of any agreements,
plans or programs of the Company.

5

 

--------------------------------------------------------------------------------

 
 

 

(b)               Termination by Company without Cause or by Executive for Good
Reason.  If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason, Executive will be entitled to rights provided in
Section 8(a) hereof, in addition to the following:

(i)                 the Company shall pay to Executive an amount equal to one
times the sum of the Executive’s (A) current Base Salary, and (B) average annual
incentive bonus earned by Executive, if any, for each of the two fiscal years
immediately preceding the Date of Termination ; and

(ii)               all then outstanding unvested equity grants (except for
unearned Outperformance Plan awards which will be governed by the applicable
award agreements) awarded to Executive by the Company will vest on the date
immediately preceding the Date of Termination.

(c)                Disability.   During any period that Executive fails to
perform his duties hereunder as a result of incapacity due to physical or mental
illness (“Disability Period”), Executive will continue to receive his full Base
Salary set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b).  In the event Executive’s employment is terminated for Disability
pursuant to Section 6(b), Executive will be entitled to rights provided in
Section 8(a) hereof.  The rights of Executive with respect to the acceleration
of vesting of equity awards on termination for Disability will be as set forth
in the applicable award agreements (applicable as of the date of grant to senior
executives generally).

(d)               Death.   If Executive’s employment is terminated by his death,
the Executive’s beneficiary, legal representative or estate, as the case may be,
will be entitled to rights provided in Section 8(a) hereof.  The rights of
Executive with respect to the acceleration of vesting of equity awards on
termination for death will be as set forth in the applicable award agreements
(applicable as of the date of grant to senior executives generally).

(e)                Failure to Extend.  A failure to extend the Agreement
pursuant to Section 2 by either party shall not be treated as a termination of
Executive’s employment for purposes of this Agreement.  

9.                  409A and Termination.  Notwithstanding the foregoing, if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) concerning payments to
“specified employees,” any payment on account of Executive’s separation from
service that would otherwise be due hereunder within six months after such
separation shall nonetheless be delayed until the first business day of the
seventh month following Executive’s date of termination and the first such
payment shall include the cumulative amount of any payments that would have been
paid prior to such date if not for such restriction, together with interest on
such cumulative amount during the period of such restriction at a rate, per
annum, equal to the applicable federal short-term rate (compounded monthly) in
effect under Section 1274(d) of the Code on the date of termination.  For
purposes of Section 8 hereof, Executive shall be a “specified employee” for the
12-month period beginning on the first day of the fourth month following each
“Identification Date” if he is a “key employee” (as defined in Section 416(i) of
the Code without regard to Section 416(i)(5) thereof) of the Company at any time
during the 12-month period ending on the “Identification Date.”  For

6

 

--------------------------------------------------------------------------------

 
 

 

purposes of the foregoing, the Identification Date shall be December 31.
 Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
Section 8 hereof unless he would be considered to have incurred a “termination
of employment” from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).

10.              Confidential Information, Ownership of Documents;
Non-Competition.  

(a)                Confidential Information.  During the Employment Period and
for a period of one year thereafter Executive shall hold in a fiduciary capacity
for the benefit of the Company all trade secrets and confidential information,
knowledge or data relating to the Company and its businesses and investments,
which shall have been obtained by Executive during Executive’s employment by the
Company and which is not generally available public knowledge (other than by
acts by Executive in violation of this Agreement).  Except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets, information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform duties hereunder.

(b)               Removal of Documents; Rights to Products.  Executive may not
remove any records, files, drawings, documents, models, equipment, and the like
relating to the Company’s business from the Company’s premises without its
written consent, unless such removal is in the furtherance of the Company’s
business or is in connection with Executive’s carrying out his duties under this
Agreement and, if so removed, they will be returned to the Company promptly
after termination of Executive’s employment hereunder, or otherwise promptly
after removal if such removal occurs following termination of employment.
 Executive shall and hereby does assign to the Company all rights to trade
secrets and other products relating to the Company’s business developed by him
alone or in conjunction with others at any time while employed by the Company.
 In the event of any conflict between the provision of this paragraph and of any
applicable employee manual or similar policy of the Company, the provisions of
this paragraph will govern.

(c)                Protection of Business.  During the Employment Period and
until the Specified Period (as defined below) following the applicable Date of
Termination has expired the Executive will not (i) engage in any Competing
Business (as defined below) or pursue or attempt to develop any project known to
Executive and which the Company is pursuing, developing or attempting to develop
as of the Date of Termination (a “Project”), directly or indirectly, alone, in
association with or as a shareholder, principal, agent, partner, officer,
director, employee or consultant of any other organization, (ii) divert to any
entity which is engaged in any business conducted by the Company any Project,
corporate opportunity or any customer of any of the Company, or (iii) solicit
any officer, employee (other than secretarial staff) or consultant of any of the
Company to leave the employ of any of the Company.  Notwithstanding the
preceding sentence,

7

 

--------------------------------------------------------------------------------

 
 

 

Executive shall not be prohibited from owning less than 1% percent of any
publicly-traded corporation, whether or not such corporation is in competition
with the Company.  If, at any time, the provisions of this Section 10(c) shall
be determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to duration or scope of activity, this Section 10(c) shall be
considered divisible and shall become and be immediately amended to only such
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Executive agrees that this Section 10(c) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.  “Specified Period” means (I) with respect to the provisions of clauses
(ii) and (iii) above, one year and (II) with respect to the provisions of clause
(i) above and terminations of employment (a) without Cause or for Good Reason,
six months, (b) without Good Reason, six months for a Competing Business and a
total of 12 months (including the six months for a Competing Business) limited
exclusively to those companies noted on Exhibit A hereto; and (c) for any other
reason, three months.  “Competing Business” means any business the primary
business of which is being engaged in by the Company as a principal business of
the Date of Termination (including, without limitation, the development, owning
and operating of commercial real estate in the principal geographical markets in
which the Company operates on the date of termination and the acquisition and
disposition of commercial real estate in those markets for the purpose of
development, owning and operating such real estate (the “Base Business”).
 Notwithstanding the foregoing, during the Specified Period, Executive will be
entitled to (y) engage in businesses or become employed by or affiliated with a
company or division of a company which company’s or division’s principal
business focus is not the Base Business and (z) following three months following
the Date of Termination, as a principal owner, partner or shareholder, a new
hedge fund, new general investment management fund or a new real estate fund. 

(d)               Injunctive Relief.  In the event of a breach or threatened
breach of this Section 10, Executive agrees that the Company shall be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate and insufficient.

(e)                Continuing Operation.  Except as specifically provided in
this Section 10, the termination of Executive’s employment or of this Agreement
shall have no effect on the continuing operation of this Section 10.  

11.              Indemnification.  The Company agrees that if Executive is made
a party to or threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that Executive is or was a trustee, director or officer of
the Company or is or was serving at the request of the Company, Alexander’s,
Inc. or any subsidiary or either thereof as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a trustee, director, officer,
member, employee or agent while serving as a trustee, director, officer, member,
employee or agent, Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by Maryland law, as the same exists or
may hereafter be amended, against all

8

 

--------------------------------------------------------------------------------

 
 

 

Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company or Alexander’s, Inc. and shall inure to the benefit of his heirs,
executors and administrators.

12.              Successors; Binding Agreement. 

(a)                Company’s Successors.  No rights or obligations of the
Company under this Agreement may be assigned or transferred except that the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  

(b)               Executive’s Successors.  No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution.  If Executive should die following his
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to his legal
representatives or estate.

13.              Notice.  For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered either personally or
by United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive: 

Michael J. Franco
1125 Park Avenue, Apt. 5A
New York, New York  10128
(212-517-8485)

If to the Company: 

Vornado Realty Trust
888 Seventh Avenue
New York, New York 10106
Tel:  212-894-7000

Attention:  Steven Roth, Joseph Macnow and Alan J. Rice

14.              Resolution of Differences Over Breaches of Agreement.  The
parties shall use good faith efforts to resolve any controversy or claim arising
out of, or relating to this Agreement or the breach thereof, first in accordance
with the Company’s internal review procedures, except that this requirement
shall not apply to any claim or dispute under or relating to Section 10 of this
Agreement.  If despite their good faith efforts, the parties are unable to
resolve such controversy or claim through the Company’s internal review
procedures, then such controversy or claim shall be resolved by arbitration in
Manhattan, New York, in accordance with the rules, then applicable, of the
American Arbitration Association, and judgment upon the award rendered

9

 

--------------------------------------------------------------------------------

 
 

 

by the arbitrator(s) may be entered in any court having jurisdiction thereof. 
If any contest or dispute shall arise between the Company and Executive
regarding any provision of this Agreement, the Company shall reimburse Executive
for all legal fees and expenses reasonably incurred by Executive in connection
with such contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute.  

15.              Miscellaneous.  No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New York without regard to its conflicts
of law principles.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  The Company hereby represents and warrants that it has reviewed the
principal terms of this Agreement and its general economic parameters with
member of the Compensation Committee of the Board of Trustees and has received
preliminary approval thereof.

16.              Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter.  Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which the
Executive is a participant on the Effective Date.

17.              409A Compliance.   

(a)                This Agreement is intended to comply with the requirements of
Section 409A of the Code (“Section 409A ”) and regulations promulgated
thereunder.  To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A or to the extent any provision in this
Agreement must be modified to comply with Section 409A (including, without
limitation, Treasury Regulation 1.409A-3(c)), such provision shall be read, or
shall be modified (with the mutual consent of the parties, which consent shall
not be unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A.  For purposes
of section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.

(b)               All reimbursements provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to

10

 

--------------------------------------------------------------------------------

 
 

 

reimbursement is not subject to liquidation or exchange for another benefit.

(c)                Executive further acknowledges that any tax liability
incurred by Executive under Section 409A of the Code is solely the
responsibility of Executive.

[signature page follows]

11

 

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

VORNADO REALTY TRUST

 

 

 

By:/s/ Steven Roth__________ 
      Steven Roth
      Chairman and Chief Executive Officer

EXECUTIVE

 

 

 

/s/ Michael J. Franco_______
Michael J. Franco

12

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Avalon Bay

Boston Properties

Douglas Emmett

Equity Residential

Kimco

Macerich

Public Storage

Simon Property

SL Green